UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013  TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-1537274 Greenwind NRG Inc. (Name of registrant as specified in its charter) Nevada N/A (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 3221 Dominquez Avenue, Quezon City, Philippines N/A (Address of Principal Executive Offices) (Zip Code) 844-624-4793 (Registrant’s telephone number) Securities registered pursuant to Section12(b)of the Act: None None (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g)of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES NO x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES NO x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (orfor such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YES x NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a small reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer Accelerated filer Non-accelerated filer (do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES  NO x During the past fiscal year, there has been no market for our securities. As of February 7, 2014, there were outstanding 11,900,000 shares of registrant’s common stock, par value $0.001 per share. DOCUMENTS INCORPORATED BY REFERENCE Exhibits incorporated by reference are referred under Part IV. 2 TABLE OF CONTENTS Page PART I ITEM 1 — BUSINESS 4 ITEM 1A — RISK FACTORS 6 ITEM 1B — UNRESOLVED STAFF COMMENTS 10 ITEM 2 — PROPERTIES 10 ITEM 3 — LEGAL PROCEEDINGS 11 ITEM 4 — MINE SAFETY DISCLOSURES 11 PART II ITEM 5 — MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 11 ITEM 6 — SELECTED FINANCIAL DATA 11 ITEM 7 — MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A — QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 8 — FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 16 ITEM 9 — CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIALDISCLOSURE 16 ITEM 9A— CONTROLS AND PROCEDURES 16 ITEM 9B — OTHER INFORMATION 17 PART III ITEM 10 — DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 17 ITEM 11 — EXECUTIVE COMPENSATION 19 ITEM 12 — SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 20 ITEM 13 — CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 14 — PRINCIPAL ACCOUNTING FEES AND SERVICES 21 PART IV ITEM 15 — EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 SIGNATURES 23 INDEX TO FINANCIAL STATEMENTS 24 INDEX TO EXHIBITS 35 EXHIBIT 21 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 3 PART I ITEM 1 — BUSINESS Background We were incorporated under the name Greenwind NRG Inc. in the State of Nevada on February 25, 2010. We are a development-stage company and we have no revenues and minimal assets. As a result we have incurred losses since inception. We have started to implement our business plan. We have focused our limited managerial and financial capacity almost entirely on the efforts needed to raise capital and to begin building the Company’s website and marketing plan. We intend to operate in the business of off the grid wind power systems for residential, cabin, RV, boat and shop use. We intend to source equipment from suppliers at wholesale prices and market, distribute, setup and maintain this equipment. Our target market will be Ireland. We expect to create a marketing campaign that will include web marketing, trade shows and newspaper advertisements. OPERATIONS We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. Accordingly, we will be dependent on future additional financing in order to maintain our operations. Our plan of operation is forward-looking and there is no assurance that we will ever succeed in our business plan. It is possible that we will not be able to achieve profitability and will have to cease operations due to the lack of funding. SERVICES Upon completion of our website, we will provide an opportunity for customers to research and purchase off-the-grid wind turbines capable of producing energy for use in residential homes and elsewhere. We intend to purchase turbines at wholesale prices and mark up to sell to retail consumers throughout Ireland and to possibly expand throughout North America at a later date. Jerwin Alfiler, our sole officer and director, will initially be responsible for the day to day operations of the Company, including web content and maintenance, product ordering, marketing, and distribution. MARKETING PLAN We expect to create a marketing strategy that will include web marketing, advertising in renewable energy publications and attending trade shows. Web marketing : Click-through ads linking to the website will be posted on paid advertising sites related to wind power and other supplemental renewable energy sources. We believe consumers interested in solar energy and green living will provide a growth market for our products due to the supplemental nature of these areas. Print Advertising : Advertisement space will be purchased in renewable energy publications with a similar target audience to our web marketing. Trade shows : We intend on setting up a booth and handing out marketing materials at industry shows within Ireland to raise awareness for off-the-grid wind power and the Company in general. MARKET We intend to initially target the Irish market and focus on users who are socially/environmentally conscious and seek an alternative, renewable source of energy for a variety of uses. Coastal communities have the best wind speeds to support efficient and maintained power but the majority of Ireland municipalities carry mean wind speeds of over 16 miles per hour. Our products have a rated wind speed of approximately 16 miles per hour. 4 The average electricity consumption of a household in the UK is 4,800kw per year (BERR ENERGY TRENDS DECEMBER 2007). Our two larger turbines have the ability to generate 5kw per hour. This however is in optimal conditions which we will define as wind speeds above 16 miles per hour. So while our larger units do have the ability to provide the energy to supply the average household with all its electricity consumption requirements, it is still not a reliable stand-alone system for a household because of variable wind conditions. We are not marketing our products to provide complete energy requirements for homes but instead as a way of subsidizing a portion of energy costs for homes or as a power source where power would not otherwise be available. Even if average wind speeds fall within optimal conditions, there will be times when wind speeds are too slow or too fast to provide sufficient energy to a home. We remind potential investors that we are not providing a product to replace conventional energy for homes. COMPETITION The retail suppliers for off-the-grid wind power are not numerous; however there are several other companies with similar business models operating within Ireland. In addition to direct competition other renewable supplement products such as solar must be taken into consideration given this power source attracts many of the same users and provides a similar function. There are various strategies to be used by us, including distribution and after sales support, to be competitive and differentiate ourselves from competitors in the Irish off-the-grid power space. We intend to emphasize our focus on Ireland's strong natural wind energy resources and the environmental benefits of harnessing this renewable power source. We believe that through an aggressive advertising campaign and strong after sales support we can build relationships and gain much of our growth through referrals and repeat customers looking for additional wind power. REVENUE If market conditions allow and we are successful in executing our business plan, we intend to generate revenues by selling and offering installation and maintenance services of off-the-grid wind turbines. We intend to markup our products by 35 percent. DISTRIBUTION Depending on the location and installation needs of clients different delivery methods and pricing will be offered. Products can be mailed for do-it-yourself installation or delivery and installation will also be offered for an increased price. INVENTORY A small inventory of all products will be kept in storage. The inventory will be replenished as required to assure approximately 8 weeks supply is on hand at all times. We will determine 8 weeks supply by previous months sales with a growth factor based on sales. INSURANCE We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. WARRANTY We intend to offer one year warranty on all products. At this time we do not have accurate data regarding the percentage of units that will break within the first year of operations. There is a potential risk to shareholders that product failure could result in a reduction in profits. GOVERNMENT REGULATION We are not currently subject to direct federal or local regulation within the Republic of Ireland and we do not believe that government regulations will have a material impact on the way we conduct our business. 5 Due to our focus on micro-renewable wind turbine products our wind turbines fall under the 2007 exemptions for micro-renewable energy technologies. Any wind product meeting the below requirements is classified as exempted development: - The turbine shall not be erected on the house or any building or other structure within its cartilage. - The height of the support tower shall not be less than 6 meters and not exceed 10 meters. - The length of the rotor diameter does not exceed 6 meters (corresponds to 6KW maximum output). - The supporting tower should be a distance of not less than one and one half times the total structure height (including blade of turbine in its vertical position) from any party boundary. - No more than one turbine shall be erected within the cartilage of a home. - All turbine components shall have a matt, non-reflective finish. - No sign, advertisement or object, not required form functioning of safety of the turbine shall be attached to or exhibited on the wind turbine. All of our planned products meet the requirements listed above given the correct installation. We will assure the purchaser knows the requirements for self-installation should they choose to do the setup themselves. Statute N0 83 of 2007 was introduced into Irish Law in an attempt to ease the burden of planning for renewable energy systems including wind turbines and solar PV systems. If the requirements are met no applications or permits are required to erect an energy generation system such as a wind turbine. OFFICES Our business address is 3221 Dominquez Avenue Quezon City, Philippines. Our telephone number is +844-624-4793. The current office space is provided without cost by Jerwin Alfiler, the sole officer and director of the Company. The space is used by Mr. Alfiler for business use and no rent is being charged to the Company at this time. Additional office space may be required to store product as sales increase. Employees We are a development stage company and currently have no employees, other than our sole director and officer. We intend to hire additional employees on an as-needed basis. ITEM 1A — RISK FACTORS With the exception of historical facts stated herein, the matters discussed in this report on Form 10-K are “forward looking” statements thatinvolve risks and uncertainties that could cause actual results to differ materially from projected results.Such “forward looking” statements include,but are not necessarily limited to statements regarding anticipated levels offuture revenues and earnings from the operations of Greenwind NRG Inc. and its subsidiaries, (the “Company,” “we,” “us” or “our”), projected costs and expenses related to our operations, liquidity,capital resources, and availability of future equity capital on commercially reasonable terms. Factors that could cause actual results to differ materially are discussed below.We disclaim any intent or obligation to publicly updatethese “forward looking” statements, whether as a result of new information,future events or otherwise. RISKS RELATED TO OUR BUSINESS WE HAVE HAD LIMITED OPERATIONS IN OUR BUSINESS. WE WILL NEED TO OBTAIN FINANCING IN ORDER TO FULLY IMPLEMENT OUR BUSINESS OBJECTIVES. We have had limited operations in our business. We estimate that we will need $100,000 in additional funds to complete the development of our website and marketing strategy as well as to give us the ability to have a small inventory or products. The marketing strategy includes web marketing and newspaper advertising. We need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us. WE MAY IN THE FUTURE ISSUE ADDITIONAL SHARES OF COMMON STOCK, WHICH WOULD REDUCE INVESTORS' PERCENT OF OWNERSHIP AND MAY DILUTE OUR SHARE VALUE. Our Articles of Incorporation authorize the issuance of 75,000,000 shares of common stock, par value $0.001 per share, of which 11,900,000 shares are issued and outstanding. The future issuance of common stock may result in substantial dilution in the percentage of our common stock held by our then existing shareholders. We may value any common stock issued in the future on an arbitrary basis. The issuance of common stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our common stock. 6 WE HAVE SPECIFIC RISKS RELATED TO OUR EXPECTED RELIANCE ON A SOLE SUPPLIER OF WIND POWER GENERATION PRODUCTS. We only have one expected supplier for our products which we will intend to base our business model around. If this supplier should go out of business or discontinue production of products we require our business could fail and you could lose your investment. OUR BUSINESS CAN BE AFFECTED BY CURRENCY RATE FLUCTUATIONS AS WE HAVE SUPPLIERS IN CHINA, CLIENTELE IN EUROPE AND REPORT IN U.S. DOLLARS. All of our business in Europe will be in Euros. Because of this we are affected by changes in foreign exchange rates. Over the past year the exchange rate between the Euro and the US Dollar has fluctuated drastically. Some of our expenses will be in US Dollars however the majority of our revenues, at least in our first year, will be in Euros. We have generated no revenue to date, and currently have no assurance or expectations of earning any revenue in the near term. If we are not able to successfully protect ourselves against those currency fluctuations, then our profits will also fluctuate and could cause us to be less profitable or incur losses, even if our business would otherwise be profitable. DUE TO THE DEFINITION OF QUORUM IN OUR BYLAWS, THERE IS A POSSIBILITY THAT MINORITY SHAREHOLDERS COULD TAKE CONTROL OF OUR COMPANY THROUGH ACTIONS TAKEN AT SHAREHOLDER MEETINGS. Our bylaws define quorum as two shareholders present to vote at a special or annual meeting of the company. At these meetings, shareholders can vote on various corporate matters, including the election of the board of directors. If our company holds an annual or special meeting of its shareholders for the purposes of electing a new board of directors, and only minority shareholders submit votes, they will be able to elect the company's board of directors. This board of directors may then take corporate actions which may be viewed as unfavorable to the majority of our company's shareholders." WE LACK AN OPERATING HISTORY AND HAVE NOT GENERATED ANY REVENUES OR PROFIT TO DATE. THERE IS NO ASSURANCE OUR FUTURE OPERATIONS WILL RESULT IN PROFITABLE REVENUES. IF WE CANNOT GENERATE SUFFICIENT REVENUES TO OPERATE PROFITABLY, WE MAY HAVE TO CEASE OPERATIONS. We were incorporated in February of 2010 and we have had limited business operations and have not realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our net loss since inception is $72,260. Our ability to achieve and maintain profitability and positive cash flow is dependent upon our ability to earn profit by attracting enough customers who will pay for our services. We cannot guarantee that we will be successful in generating substantial revenues and profit in the future. It is likely that we will not be able to achieve profitability and will have to cease operations due to lack of funding. BECAUSE OUR SOLE OFFICER AND DIRECTOR MAY HAVE OTHER BUSINESS INTERESTS, HE MAY NOT BE ABLE OR WILLING TO DEVOTE A SUFFICIENT AMOUNT OF TIME TO OUR BUSINESS OPERATIONS, CAUSING OUR BUSINESS TO FAIL. Our sole officer and director, Jerwin Alfiler, will only be devoting limited time to our operations. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic and occur at times which are convenient to them. As a result, operations may be periodically interrupted or suspended which could result in a lack of revenues and a possible cessation of operations. U.S. INVESTORS MAY EXPERIENCE DIFFICULTIES IN ATTEMPTING TO EFFECT A SERVICE OF PROCESS AND TO ENFORCE JUDGMENTS BASED UPON U.S. FEDERAL SECURITIES LAWS AGAINST THE COMPANY AND ITS NON U.S. RESIDENT OFFICER AND DIRECTOR. While we are organized under the laws of State of Nevada, our sole officer and director is a non-U.S. resident. Consequently, it may be difficult for investors to affect service of process on Mr. Alfiler in the United States and to enforce in the United States judgments obtained in United States courts against these individuals based on the civil liability provisions of the United States securities laws. Since all our assets will be located in Ireland it may be difficult or impossible for U.S. investors to collect a judgment against us. As well, any judgment obtained in the United States against us may not be enforceable in the United States. 7 BECAUSE WE PLAN TO OFFER WARRANTIES ON OUR PRODUCTS AND DO NOT MAINTAIN INSURANCE THERE IS A RISK THAT A HIGH FAILURE RATE COULD RESULT IN REDUCED PROFITS OR A CEASE IN OPERATIONS. We intend to offer one year warranty on all products. At this time we do not have accurate data regarding the percentage of units that will break within the first year of operations. There is a potential risk to shareholders that product failure could result in a reduction in profits. We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us that could cause us to cease operations. IF WE DO NOT ATTRACT CUSTOMERS, WE WILL NOT MAKE A PROFIT, WHICH ULTIMATELY WILL RESULT IN A CESSATION OF OPERATIONS. We have no customers. We have not identified any customers and we cannot guarantee we ever will have any customers. Even if we obtain customers, there is no guarantee that we will generate a profit. If we cannot generate a profit, we will likely have to suspend or cease operations. Risks Relating to our Common Stock and our Status as a Public Company The lack of public company experience of our management team may put us at a competitive disadvantage. Our management team lacks public company experience and is generally unfamiliar with the requirements of the United States securities laws and U.S. Generally Accepted Accounting Principles, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Our sole officer and director has never had responsibility for managing a publicly traded company. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our sole officer and director may not be able to implement programs and policies in an effective and timely manner that adequately responds to such increased legal, regulatory compliance and reporting requirements. Our failure to comply with all applicable requirements could lead to the imposition of fines and penalties and distract our management from attending to the growth of our business. "WE ARE AN "EMERGING GROWTH COMPANY" AND WE CANNOT BE CERTAIN IF WE WILL BE ABLE TO MAINTAIN SUCH STATUS OR IF THE REDUCED DISCLOSURE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES WILL MAKE OUR COMMON STOCK LESS ATTRACTIVE TO INVESTORS. We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act of 2012 or "JOBS Act," and we may adopt certain exemptions from various reporting requirements that are applicable to other public companies that are not "emerging growth companies," including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404(b) of the Sarbanes-Oxley Act of 2002, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirement of holding a nonbinding advisory vote on executive and stockholder approval of any golden parachute payments not previously approved. We have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the JOBS Act. We may remain an "emerging growth company" for up to five full fiscal years following our initial public offering. We would cease to be an emerging growth company, and, therefore, ineligible to rely on the above exemptions, if we have more than $1 billion in annual revenue in a fiscal year, if we issue more than $1 billion of non-convertible debt over a three-year period, or if we have more than $700 million in market value of our common stock held by non-affiliates as of June 30 in the fiscal year before the end of the five full fiscal years. Additionally, we cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result of our reduced disclosures, there may be less active trading in our common stock (assuming a market ever develops) and our stock price may be more volatile. Shares of our common stock that have not been registered under the Securities Act of 1933, as amended, regardless of whether such shares are restricted or unrestricted, are subject to resale restrictions imposed by Rule 144. In addition, any shares of our common stock that are held by affiliates, including any received in a registered offering, will be subject to the resale restrictions of Rule 144(i). 8 Pursuant to Rule 144 of the Securities Act of 1933, as amended (“Rule 144”), a “shell company” is defined as a company that has no or nominal operations; and, either no or nominal assets; assets consisting solely of cash and cash equivalents; or assets consisting of any amount of cash and cash equivalents and nominal other assets. Due to our limited assets and operations, it is possible that at some point we may be deemed a “shell company” pursuant to Rule 144, and as such, sales of our securities pursuant to Rule 144 would not able to be made until a period of at least twelve months has elapsed from the date on which a report is filed with the Commission reflecting our status as a non- “shell company”. If we are classified as a shell company, it may be harder for us to fund our operations and pay our employees and consultants with our securities instead of cash. Furthermore, it would be harder for us to raise funding through the sale of debt or equity securities unless we agree to register such securities with the Commission, which could cause us to expend additional resources in the future. Previous status as a “shell company” could prevent us from raising additional funds, engaging employees and consultants, or using our securities to pay for any acquisitions (although none are currently planned), which could cause the value of our securities, if any, to decline in value or become worthless. Lastly, any shares held by affiliates, including shares received in any registered offering, will be subject to the resale restrictions of Rule 144(i). OUR AUDITORS HAVE ISSUED A GOING CONCERN OPINION BECAUSE THERE IS SUBSTANTIAL UNCERTAINTY THAT WE WILL CONTINUE OPERATIONS IN WHICH CASE YOU COULD LOSE YOUR INVESTMENT. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. As such we may have to cease operations and you could lose your investment. A small group of shareholders may have functional control of the Company. Even if we are able to raise additional funds to develop our business, it is likely that a small group of our current shareholders will continue to hold a controlling interest in the Company. They will be able to significantly influence, if not control, many aspects of the Company including the election of the Company's directors, increases in the authorized capital, dissolution, acquisitions, sale of assets or merger of the Company, and generally direct the affairs of the Company. The elimination of monetary liability against our directors, officers and employees under Nevada law and the existence of indemnification rights to our directors, officers and employees may result in substantial expenditures by our company and may discourage lawsuits against our directors, officers and employees. Our Bylaws contain a provision permitting us to eliminate the personal liability of our directors to our company and shareholders for damages for breach of fiduciary duty as a director or officer to the extent provided by Nevada law. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which we may be unable to recoup. These provisions and resultant costs may also discourage our company from bringing a lawsuit against directors and officers for breaches of their fiduciary duties, and may similarly discourage the filing of derivative litigation by our shareholders against our directors and officers even though such actions, if successful, might otherwise benefit our company and shareholders. Our stock is categorized as a penny stock. Trading of our stock may be restricted by the SEC’s penny stock regulations which may limit a shareholder’s ability to buy and sell our stock. Our stock is categorized as a penny stock. The SEC has adopted Rule 15g-9 which generally defines “penny stock” to be any equity security that has a market price (as defined) less than US$ 5.00 per share or an exercise price of less than US$ 5.00 per share, subject to certain exceptions. Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account. The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer’s confirmation. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules. Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities. We believe that the penny stock rules discourage investor interest in and limit the marketability of our common stock. 9 FINRA sales practice requirements may also limit a shareholder’s ability to buy and sell our stock. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares To date, we have not paid any cash dividends and no cash dividends will be paid in the foreseeable future. We do not anticipate paying cash dividends on our common stock in the foreseeable future and we may not have sufficient funds legally available to pay dividends. Even if the funds are legally available for distribution, we may nevertheless decide not to pay any dividends. We presently intend to retain all earnings for our operations. IF WE DO NOT FILE A REGISTRATION STATEMENT ON FORM 8-A TO BECOME A MANDATORY REPORTING COMPANY UNDER SECTION 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934, WE WILL NOT BE SUBJECT TO REPORTING REQUIREMENTS UNDER SECTION 15(D). ADDITIONALLY WE WILL NOT BE SUBJECT TO THE PROXY STATEMENT REQUIREMENTS, AND OUR OFFICERS, DIRECTORS AND 10% STOCKHOLDERS WILL NOT BE REQUIRED TO SUBMIT REPORTS TO THE SEC ON THEIR STOCK OWNERSHIP AND STOCK TRADING ACTIVITY, ALL OF WHICH COULD REDUCE THE VALUE OF OUR SHARES AND THE AMOUNT OF PUBLICLY AVAILABLE INFORMATION ABOUT US. As a result of our registered offering on Form S-1, as required under Section 15(d) of the Securities Exchange Act of 1934, we were required to file periodic reports with the Securities and Exchange Commission through October 31, 2013, including a Form 10-K for the year ended October 31, 2013. We have not filed a registration statement on Form 8-A and for periods subsequent to October 31, 2013, we will not be subject to all of the reporting requirements of the 1934 Act, including the filing of quarterly and annual reports with the SEC and the proxy rules. In addition, our officers, directors and 10% stockholders will not be required to submit reports to the SEC on their stock ownership and stock trading activity. We are not required under Section 12(g) or otherwise to become a mandatory 1934 Act filer unless we have more than 2,000 shareholders (or 500 total non-accredited shareholders) and total assets of more than $10 million. ITEM 1B — UNRESOLVED STAFF COMMENTS None. ITEM 2 — PROPERTIES Our principal executive office is 3221 Dominquez Avenue, Quezon City, Philippines. Our telephone number is +844-624-4793. The current office space is provided without cost by Jerwin Alfiler, the sole officer and director of the Company. The space is used by Mr. Alfiler for business use and no rent is being charged to the Company at this time. Additional office space may be required to store product as sales increase. As of the date of this Annual Report, we have not sought out or selected a new office space. Our website is located at: www.greenwindnrginc.com. 10 ITEM 3 — LEGAL PROCEEDINGS None. ITEM 4 — MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5 — MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the Over the Counter Bulletin Board under the symbol GRWD. There has been no active trading market for shares of our common stock. Stockholders As of February 7, 2014, there were 11,900,000 shares of common stock issued and outstanding held by 24 stockholders of record (not including street name holders). Dividends We have not paid dividends to date and do not anticipate paying any dividends in the foreseeable future. Our Board of Directors intends to follow a policy of retaining earnings, if any, to finance our growth.The declaration and payment of dividends in the future will be determined by our Board of Directors in light of conditions then existing, including our earnings, financial condition, capital requirements and other factors. Unregistered Sales of Equity Securities None. ITEM 6 — SELECTED FINANCIAL DATA Not applicable. ITEM 7 — MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our consolidated financial statements and notes thereto included elsewhere in this Annual Report on Form 10-K.Forward looking statements are statements not based on historical information and which relate to future operations, strategies, financial results or other developments.Forward-looking statements are based upon estimates, forecasts, and assumptions that are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control and many of which, with respect to future business decisions, are subject to change.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by us, or on our behalf.We disclaim any obligation to update forward-looking statements. Overview We were incorporated under the name Greenwind NRG Inc. in the State of Nevada on February 25, 2010. We are a development-stage company and we have no revenues and minimal assets. As a result we have incurred losses since inception. Our operations to date have consisted of the formation of the Company, the raising of capital, and the formation of the Company’s website On March 14, 2013, a registration statement on Form S-1 was declared effective for the registration of 10,000,000 shares of our common stock. As of October 31, 2013, we had sold 2,900,000 shares pursuant to this registration statement. 11 Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next twelve months. This is because we have not generated any revenues and no revenues are anticipated until we develop our website, and implement our marketing plan. We cannot complete the development of the technical aspects of our website without obtaining additional financing. Accordingly, we must raise cash from sources other than operations. Our only other source for cash at this time is investments by others in our company. We must raise cash to implement our business plan and begin operations. PLAN OF OPERATION Completion of Additional Financing The Company expects to complete an additional $100,000 in equity financing through a private placement in the coming year to finance the continued operations of the Company. We intend to concentrate the majority of our efforts on raising capital during this period. The table below sets forth the use of proceeds assuming that 100% of the securities offered for sale in the equity financing are sold. Management believes these costs will cover the necessary expenses for the Company to continue to develop our operations to the point that we may begin delivering services. Gross Proceeds $ 100,000.00 Offering Expense* $ 20,000.00 Net Proceeds $ 100,000.00 Net Proceeds to be used Inventory $ 40,000.00 Website development $ 5,000.00 Marketing and Advertising $ 20,000.00 Audit, Accounting and filing Fees $ 10,000.00 Working Capital $ 17,217.00 Repayment of accounts payable and accrued liabilities $ 7,783.00 * Note the offering expense will be paid through the sale of equity or debt, and not with the proceeds, if any, raised from this offering. Once we have completed the financings, our specific business plan for the next 8 months is as follows: Develop our Website We have worked to procure a web designer to complete a corporate website and credit card payment processing services. We have begun work on a website but we will require additional funds to have the website fully operational. Initial Marketing Campaign Once our website is fully operational, we intend to market our products aggressively through web, print and other mediums. Web marketing: Search Engine Optimization services will be used to assure that we are found using key words associated with "wind energy", "Ireland", "off the grid" and more. We intend to make our website a marketing piece in itself with maps showing wind speed locations in Ireland and the UK as well as other information on the benefits of wind energy products. 12 Print Media Advertising: We intend to market our products in magazines and other print media that target an environmentally conscious consumer base. We intend to spend up to $20,000 on marketing efforts. The marketing budget is not a set cost but will be based on the amount raised in the financing. Management expects revenues to increase as the marketing budget increases. Operations and Products During the initial marketing campaign, our management expects clients to begin using the website to purchase our products. We will be competing with other wind energy product providers. We intend to offer competitive prices, installation and aggressively market our products but there is no guarantee we will be able to achieve profitable operations. Some of our key competitors in the sector include Turbotricity, Wind Power and Ireland Wind Turbine. Products Description Price 5KW (complete kits for 5KW off grid wind generator system with free standing tower) US$10,812 2KW (complete kits for 5KW off grid wind generator system with free standing tower) US$3,405 500W (complete kits for 500W off grid wind generator system with guyed tower) US$805 We plan on offering additional products on our website in the future but at this time, we only intend to offer the above products. Margins on products will be a trial and error process as we test for price elasticity and competitor comparisons. We intend to mark products up by 35% for the initial year of operations. Other sources of revenue will come from installations which will differ on a sale by sale basis as some locations will require more set up time than others. Salaries Jerwin Alfiler intends to handle business operations without hiring additional employees. Eventually, capacity may be needed in reception, installation and shipping. Total salary costs are expected to be $150,000 per year once we have raised sufficient capital and/or generated revenue. Marketing Marketing efforts once we have sufficient capital and/or generated revenue are expected to run at approximately $25,000 annually. General Overhead Accounting, Audit, Legal and Filing: Costs associated with keeping the Company in good standing and up to date with all legal, audit and filing obligations are expected to be approximately $100,000 per year once the Company has raised sufficient capital and/or generated revenue. At this time however, because of our startup nature, costs associated with the development stage accounting, audit, legal and filing fees are expected to be drastically reduced and be approximately $10,000. We believe the main catalyst for sales is education and marketing efforts of the variable cost savings and environmental benefits of wind energy for home use. Once the original capital expenditure of the turbine has been incurred, the only variable costs that remain are any costs associated with repair and maintenance. We do not have projected figures for these costs at this time. Management will be focused on increasing sales through our marketing efforts. 13 * "Variable cost savings" is defined as the savings associated with the price paid for energy consumption in addition to the capital required to purchase and set up the power generation equipment. Anticipated Future Requirements We anticipate that we will incur the following expenses over the next twelve months: 1. $25,000 in connection with our development of our website and marketing efforts; and 2. $10,000 for operating expenses, including professional legal and accounting expenses associated with our company being a reporting issuer under the Securities Exchange Act of 1934. We require a minimum of approximately $35,000 to proceed with our plan of operation over the next twelve months. As we had cash of $0 and a working capital deficit in the amount of $25,260 as of October 31, 2013, we do not have sufficient working capital to enable us to carry out our stated plan of operation for the next twelve months. We plan to complete private placement sales of our common stock in order to raise the funds necessary to pursue our plan of operation and to fund our working capital deficit in order to enable us to pay our accounts payable and accrued liabilities. We currently do not have any arrangements in place for the completion of any private placement financings and there is no assurance that we will be successful in completing any private placement financings. RESULTS OF OPERATIONS For the period from February 25, 2010 (date of inception) to October 31, 2013, the Company earned $nil in revenues. During the year ended October 31, 2013, the Company incurred $40,837 of operating expenses compared with $24,110 of operating expenses during the year ended October 31, 2012. The increase in operating expenses was attributed to higher general and administrative costs relating to day-to-day operations of the business. The Company incurred a net loss of $40,837 or $nil per share, for the year ended October 31, 2013 compared with a net loss of $24,110, or $nil per share, for the year ended October 31, 2012. LIQUIDITY AND CAPITAL RESOURCES As at October 31, 2013, the Company had cash and total assets of $nil compared with cash of $925 and total assets of $1,473 as at October 31, 2012. The decrease in cash was due to the fact that the Company incurred operating expenditures during the year and had limited financing available for operating activities. The decrease in total assets was due to the amortization of the long-lived assets in accordance with the Company’s amortization policies. As at October 31, 2013, the Company had total liabilities of $25,260 compared with total liabilities of $14,896 as at October 31, 2012. The increase in total liabilities was due to an increase in the amounts owing to a related party of the Company for financing received to support the Company’s day-to-day activities. The Company had a working capital deficit of $25,260 at October 31, 2013 compared with a working capital deficit of $13,971 at October 31, 2012. The increase in working capital deficit was due to the fact that the Company received financing from a related party to support the Company’s operations. On March 14, 2013, a Registration Statement on Form S-1 was declared effective by the SEC, registering a total of 10,000,000 shares of our common stock (the “Registered Shares”) in an initial public offering (the “Offering”). As of October 31, 2013, the Company issued 2,900,000 Registered Shares for a total of $29,000 in proceeds and the Offering has been completed. CASH FLOWS FROM OPERATING ACTIVITIES During the year ended October 31, 2013, the Company used $44,187 of cash for operating activities compared with $16,657 for the year ended October 31, 2012. The increase in the cash used for operating activities was attributed to financing received from a related party which was used to repay outstanding operating obligations incurred by the Company. CASH FLOWS FROM INVESTING ACTIVITIES 14 During the period from February 25, 2010 (date of inception) to October 31, 2013, the Company used $2,342 in cash for investing activities, to purchase property and equipment. CASH FLOWS FROM FINANCING ACTIVITIES During the year ended October 31, 2013, the Company received $43,262 from financing activities, compared with $nil for the year ended October 31, 2012. The increase was attributed to $29,000 received from the issuance of 2,900,000 common shares, and $14,459 received from related parties less $197 repaid to related parties. The amounts owing to related parties are unsecured, non-interest bearing, and due on demand. OFF-BALANCE SHEET ARRANGEMENTS We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. CRITICAL ACCOUNTING POLICIES Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete listing of these policies is included in Note 2 of the notes to our financial statements for the years ended October 31, 2013 and 2012. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. USE OF ESTIMATES The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheet and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. LOSS PER COMMON SHARE Basic loss per share is calculated using the weighted-average number of common shares outstanding during each reporting period. Diluted loss per share includes potentially dilutive securities such as outstanding options and warrants, using various methods such as the treasury stock or modified treasury stock method in the determination of dilutive shares outstanding during each reporting period. The Company does not have any potentially dilutive instruments. STOCK-BASED COMPENSATION Stock-based compensation is accounted for at fair value in accordance with ASC 718. To date, the Company has not adopted a stock option plan and has not granted any stock options. As of October 31, 2013, the Company has not issued any stock-based payments to its employees. RECENT ACCOUNTING PRONOUNCEMENTS The Company has implemented all new accounting pronouncements that are in effect. These pronouncements did not have any material impact on the financial statements unless otherwise disclosed, and the Company does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. Contractual Obligations The following table outlines payments due under our significant contractual obligations over the periods shown, exclusive of interest: PaymentsduebyPeriod ContractualObligations AtOctober 31, 2013 Lessthan Oneto Threeto MoreThan OneYear ThreeYears FiveYears FiveYears Total Operating Lease Obligations $ 0 $ 0 $ 0 $ 0 $ 0 Long-Term Debt Obligations $ 0 $ 0 $ 0 $ 0 $ 0 Capital Expenditure Obligations $ 0 $ 0 $ 0 $ 0 $ 0 Purchase Obligations $ 0 $ 0 $ 0 $ 0 $ 0 Other Long-Term Liabilities $ 0 $ 0 $ 0 $ 0 $ 0 15 The above table outlines our obligations as of October 31, 2013 and does not reflect any changes in our obligations that have occurred after that date. Critical Accounting Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to the deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected . We have irrevocably opted out of the extended transition period for complying with new or revised accounting standards pursuant to Section 107(b) of the Jumpstart Our Business Startups Act. ITEM 7A — QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 8 — FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Reference is made to the financial statements, the reports of our independent registered public accounting firm, and the notes thereto of this report, which financial statements, reports, and notes are incorporated herein by reference. ITEM 9 — CHANGES IN AND DISAGREEMENT WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A — CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures Our management with the participation and under the supervision of our Principal Executive Officer and Principal Financial Officer reviewed and evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined by Rule 13a-15(e) or 15d-15(e)) of the Exchange Act Rule 13a-15 as of the end of the period covered by this report. Based upon that evaluation, our Principal Executive Officer and Principal Financial Officer concluded that, as of the end of such period, our disclosure controls and procedures were effective as of October 31, 2013 in ensuring that information required to be disclosed by us in reports that we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rules13a-15(f) and 15d-15(f) under the Exchange Act. Under the supervision and with the participation of our management, including our Principal Executive Officer and Principal Financial Officer , we conducted an evaluation of the effectiveness of our internal control over financial reporting based on criteria established in the framework in Internal Control– Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) and SEC guidance on conducting such assessments.Management concluded, as of October 31, 2013, that our internal control over financial reporting was effective. 16 Our management team will continue to monitor and evaluate the effectiveness of our internal controls and procedures and our internal controls over financial reporting on an ongoing basis and is committed to taking further action and implementing additional enhancements or improvements, as necessary and as funds allow. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. All internal control systems, no matter how well designed, have inherent limitations. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. Changes in Internal Controls Over Financial Reporting There were no changes in our internal control over financial reporting that occurred during the fourth quarter of the fiscal year ending October 31, 2013 that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. ITEM 9B — OTHER INFORMATION None. PART III ITEM 10 — DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors and Executive Officers The following table sets forth the names and ages of our current directors and executive officers, the principal offices and positions held by each person: Name Age Position Jerwin Alfiler 37 Sole Director and President, Secretary and Treasurer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) Biographies Jerwin Alfiler Mr. Alfiler was appointed sole Director and President, Secretary and Treasurer of the Company in January 2014. Since May 2006, Mr. Alfiler has been a loans manager at Butas Financial, a financial services company located in Makati, Philippines.From March 2003 through April 2006, Mr. Alfiler was a loans officer for Cebu Loans, a financial services company located in Cebu, Philippines.From October 1998 through January 2003, Mr. Alfiler worked at THC Lending, a financial services company located in Makati City, Philippines. Mr. Alfiler received his Bachelor of Commerce from Ateneo University in 1998. Terms of Office The Company’s directors are appointed for a one-year term to hold office until the next annual general meeting of the Company’s shareholders or until removed from office in accordance with the Company’s bylaws and the provisions of the Nevada Revised Statutes. The Company’s directors hold office after the expiration of his or her term until his or her successor is elected and qualified, or until he or she resigns or is removed in accordance with the Company’s bylaws and the provisions of the Nevada Revised Statutes. The Company’s officers are appointed by the Company’s Board of Directors and hold office until removed by the Board. Involvement in Certain Legal Proceedings No director, executive officer, significant employee or control person of the Company has been involved in any legal proceeding listed in Item 401(f) of Regulation S-K in the past 10 years. 17 Committees of the Board Our Board of Directors held no formal meetings during the fiscal year ended October 31, 2013. All proceedings of the Board of Directors were conducted by resolutions consented to in writing by the directors and filed with the minutes of the proceedings of the directors. Such resolutions consented to in writing by the directors entitled to vote on that resolution at a meeting of the directors are, according to the Nevada Revised Statutes and the bylaws of our company, as valid and effective as if they had been passed at a meeting of the directors duly called and held. We do not presently have a policy regarding director attendance at meetings. We do not currently have standing audit, nominating or compensation committees, or committees performing similar functions. Due to the size of our board, our Board of Directors believes that it is not necessary to have standing audit, nominating or compensation committees at this time because the functions of such committees are adequately performed by our Board of Directors. We do not have an audit, nominating or compensation committee charter as we do not currently have such committees. We do not have a policy for electing members to the board. None of our directors are independent directors as defined in the NASD listing standards. Audit Committee Our Board of Directors has not established a separate audit committee within the meaning of Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Instead, the entire Board of Directors acts as the audit committee within the meaning of Section 3(a)(58)(B) of the Exchange Act and will continue to do so until such time as a separate audit committee has been established. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act is not applicable to our directors, officers and beneficial owners of more than 10% of any class of equity securities since the Company has no class of equity securities registered pursuant to Section 12 of the Exchange Act and is not a closed-end investment company registered under the Investment Company Act of 1940. Nominations to the Board of Directors Our directors take a critical role in guiding our strategic direction and oversee the management of the Company. Board candidates are considered based upon various criteria, such as their broad-based business and professional skills and experiences, a global business and social perspective, concern for the long-term interests of the shareholders, diversity, and personal integrity and judgment. In addition, directors must have time available to devote to Board activities and to enhance their knowledge in the growing business. Accordingly, we seek to attract and retain highly qualified directors who have sufficient time to attend to their substantial duties and responsibilities to the Company. In carrying out its responsibilities, the Board will consider candidates suggested by shareholders. If a shareholder wishes to formally place a candidate’s name in nomination, however, he or she must do so in accordance with the provisions of the Company’s Bylaws. Suggestions for candidates must be sent to the Board of Directors, c/oGreenwind NRG Inc., 3221 Dominquez Avenue, Quezon City, Philippine, Board Leadership Structure and Role on Risk Oversight Jerwin Alfiler currently serves as the Company’s principal executive officer and a director. The Company determined this leadership structure was appropriate for the Company due to our small size and limited operations and resources. The Board of Directors will continue to evaluate the Company’s leadership structure and modify as appropriate based on the size, resources and operations of the Company. Compensation Committee Interlocks and Insider Participation No interlocking relationship exists between our board of directors and the board of directors or compensation committee of any other company, nor has any interlocking relationship existed in the past. Family Relationships 18 There are no family relationships between or among the directors, executive officers or persons nominated or chosen by us to become directors or executive officers. Code of Ethics The Company has not yet adopted a Code of Ethics applicable to all Company directors, officers and employees as the Company currently lacks sufficient funds to adopt and implement a Code of Ethics. ITEM 11 — EXECUTIVE COMPENSATION Executive Compensation The summary compensation table below shows certain compensation information for services rendered in all capacities to us by our principal executive officer and principal financial officer and by each other executive officer whose total annual salary and bonus exceeded $100,000 during the fiscal years ended October 31, 2012 and 2013.Other than as set forth below, no executive officer’s total annual compensation exceeded $100,000 during our last fiscal period. Summary Compensation Table NameandPrincipalPosition (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) Option Awards (f) Non Equity Incentive Plan Compensation (g) Non-qualified Deferred Compensation Earnings (h) AllOther Compensation (i) Total (j) Jerwin Alfiler (Principal Executive Officer, Principal Financial Officer) 2013 0 0 0 0 0 0 0 0 2012 0 0 0 0 0 0 0 0 James Sammon (1) 2013 0 0 0 0 0 0 0 0 2012 0 0 0 0 0 0 0 0 Tadhq Sammon (2) 2013 0 0 0 0 0 0 0 0 2012 0 0 0 0 0 0 0 0 Former Principal Executive Officer and Principal Financial Officer. Resigned effective January 7, 2014. Former Principal Executive Officer and Principal Financial Officer. Resigned effective January 7, 2014. Other than as set forth above, none of our executive officers received, nor do we have any arrangements to pay out, any bonus, stock awards, option awards, non-equity incentive plan compensation, or non-qualified deferred compensation. Director Compensation We have no standard arrangement to compensate directors for their services in their capacity as directors. Directors are not paid for meetings attended. However, we intend to review and consider future proposals regarding board compensation. All travel and lodging expenses associated with corporate matters are reimbursed by us, if and when incurred. Employment Agreements None of our executive officers currently have employment agreements with us and the manner and amount of compensation for the above-referenced new officer and director has not yet been determined. Potential Payments Upon Termination or Change-in-Control 19 We currently have no employment agreements with any of our executive officers, nor any compensatory plans or arrangements resulting from the resignation, retirement or any other termination of any of our executive officers, from a change-in-control, or from a change in any executive officer’s responsibilities following a change-in-control. As a result, we have omitted this table. Compensation Committee Interlocks and Insider Participation No interlocking relationship exists between our Board of Directors and the Board of Directors or compensation committee of any other company, nor has any interlocking relationship existed in the past. ITEM 12 — SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth certain information as of January 24, 2014 with respect to the beneficial ownership of our common stock for (i) each director and officer, (ii) all of our directors and officers as a group, and (iii) each person known to us to own beneficially 5% or more of the outstanding shares of our common stock. To our knowledge, except as indicated in any footnotes to this table or pursuant to applicable community property laws, the persons named in the table have sole voting and investment power with respect to the shares of common stock indicated. Name and Address of
